Title: From Thomas Jefferson to Albert Gallatin, 20 March 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            Mar. 20. 07.
                        
                        I think with you it is better to leave the leasing the salt-springs to Governor Harrison who will do it
                            according to general rules: and I am averse to giving contracts of any kind to members of the legislature.—on the subject
                            of Latimer’s letter, I gave him a general answer that all indulgence permitted by the spirit of the law would be used. I
                            am unable to give any particular opinion, because the law not having been printed yet, I cannot turn to it: but I am ready
                            to approve any proposition you think best. indeed I have but a little moment in the morning in which I can either read,
                            write or think; being obliged to be shut up in a dark room from early in the forenoon till night, with a periodical
                            head-ache.   Affectionate salutations.
                    